Citation Nr: 1428608	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-20 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from July 1971 to July 1974.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This case was most previously before the Board in December 2013.

In April 2012, a Board hearing was held before the undersigned at the RO.  A transcript of the hearing is associated with the Veteran's claims file.


FINDING OF FACT

The Veteran had acoustic trauma in service and has provided credible lay evidence of continuity of hearing loss symptoms in service and since service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim of service connection for bilateral hearing loss, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.


Applicable Laws-Service connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In regard to claims specific to service connection for hearing loss, the Veterans Benefits Administration Adjudication Manual states that "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a.  As such, service connection for sensorineural hearing loss (as an organic disease may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  Moreover, the concept of continuity of symptomatology as clarified by Walker is applicable in this case.  The May 2009 VA examiner has indicated that the Veteran's hearing loss is sensorineural in nature.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

At his April 2012 Board hearing, the Veteran stated that he worked in communications during service that included operating radios without wearing earplugs.  He stated that he had a reduction in hearing ability that started in service that had continued all the way to the present.  He had not noticed any hearing loss problems prior to service.  The Veteran stated that he was not exposed to excessive amount of noise in his occupational experience after service.

The Veteran's DD Form 214 reflects that his military occupational specialty was radio relay and carrier attendant.

VA examinations have documented left ear and right ear hearing loss for VA purposes.

The Board finds that the Veteran's statements and Board hearing testimony as to the onset of hearing loss and continuity of symptomatology of hearing loss since service are credible, and the Board finds that the Veteran's lay statements are sufficient to establish continuity of symptomatology of hearing loss in this case.  The Board acknowledges that chronic hearing loss (or aggravation of pre-existing hearing loss levels) was not documented in service or for many years thereafter.  However, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of the Veteran's service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  

In this regard, while the March 2014 VA opinion was not favorable to the Veteran, the March 2014 VA examiner acknowledged that the cause of the Veteran's hearing loss was unknown and even stated that the Veteran's current hearing loss was greater than that which would be expected for an average man of his age.  Further, the Veteran has essentially denied that he had excessive post-service occupational noise exposure, and the RO has recognized the fact of noise exposure in service and has awarded the Veteran service connection for tinnitus.  In the Board's view, VA examiners have not provided statements or persuasive evidence that significantly challenges the Veteran's assertion of continuity of symptomatology of hearing loss since active service.  Upon a closer reading, it also cannot be said that the March 2014 VA examiner dissociated the Veteran's current hearing loss from his active service, and in fact, some of his statements can be reasonably interpreted as supportive of a relationship between the Veteran's current hearing loss and exposure to noise during service.

Accordingly, in light of the credible lay evidence of hearing loss in service, continuity of symptoms since service, and existing medical opinion that is in part supportive of the claim, the Board will resolve any doubt in the Veteran's favor, and find that service connection for bilateral hearing loss is warranted.






ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


